NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 26, 2021 *
                                Decided March 29, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 20-1107

RICARDO PITTMAN, JR.,                             Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 19 C 4732

VIAMONTE INVESTMENTS                              Harry D. Leinenweber,
GROUP, LLC, et al.,                               Judge.
    Defendants-Appellees.

                                       ORDER

        Ricardo Pittman, a recipient of housing assistance, was evicted from his
apartment for failing to pay rent after enduring a year of bad conditions and the cut-off
of his gas line. He sued several defendants including his private landlord, the gas
company, and the Housing Authority of Cook County, alleging that they conspired to

      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1107                                                                   Page 2

violate his rights under federal and state law. The defendants moved to dismiss the
complaint on a variety of grounds. The district court determined either that it lacked
jurisdiction over any such claims or that Pittman failed to state claims under federal
law. It declined to exercise supplemental jurisdiction over the state-law claims and
dismissed the complaint with prejudice. We affirm.

      Pittman’s complaint was dismissed at the pleading stage, so we take as true all
the well-pleaded facts from the operative first amended complaint. See Word v. City of
Chicago, 946 F.3d 391, 393 (7th Cir. 2020).

       In 2009, Pittman, who is black and disabled, rented an apartment with the aid of
a Section 8 Housing Choice voucher. See 42 U.S.C. § 1437f. Later, a private landlord,
Viamonte Investments Group, LLC, assumed ownership of the apartment building.
Over the years, Viamonte neglected to fix problems with flooding and mildew in his
apartment. In 2017, Nicor Gas Company, a subsidiary of Northern Illinois Gas
Company, relocated the gas meters in Pittman’s building and never reconnected his line
despite his frequent complaints. Around that time, an employee of the Housing
Authority of Cook County contacted Pittman to inform him that Viamonte would no
longer accept Section 8 vouchers. Pittman continued to send rent payments to
Viamonte, but for only half the amount due; the half previously covered by his rental
assistance went unpaid. By 2018, Pittman owed $8,000 in unpaid rent, and Viamonte
brought eviction proceedings in state court (where Pittman failed to appear), resulting
in a judgment and damages for Viamonte. Viamonte Invs. Grp., LLC v. Pittman, No. 2018-
M5-006082 (Ill. Cir. Ct. 2019).

       Pittman sued Viamonte, Nicor, the Housing Authority, and employees of each.
He alleged that the defendants conspired to have him evicted because of his race and
unspecified disability, thereby violating the Fourteenth Amendment, see 42 U.S.C.
§ 1983; the Civil Rights Act, id. §§ 1981, 1985(3); the Fair Housing Amendments Act of
1988, id. § 3604(b); and the Rehabilitation Act, 29 U.S.C. § 794(a). He also alleged that the
eviction violated various provisions of state statutory and common law. The Viamonte,
Nicor, and Housing Authority defendants each moved to dismiss under Federal Rules
of Civil Procedure 12(b)(1) and (6), arguing that Pittman’s suit sought review of a state
court eviction judgment, wrongly invoked constitutional and federal protections against
private actors, and failed to state a claim.

      After the motions were briefed, the district court held a short hearing and
concluded by stating, “I’m going to dismiss the case for want of jurisdiction.” It then
No. 20-1107                                                                     Page 3

issued a minute order dismissing Pittman’s complaint with prejudice for failure to state
a claim and declining to exercise supplemental jurisdiction over Pittman’s state law
claims. See 28 U.S.C. § 1367(c)(3). No separate judgment order was entered, but the
dismissal of the whole case “with prejudice” makes clear the court “finished its work,”
so we have a final decision to review. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014,
1020 (7th Cir. 2013).

       On appeal, Pittman argues that the district court erroneously dismissed his
complaint and reasserts all his claims. He maintains that he plausibly alleged that
Viamonte conspired with Nicor to cut off his gas and with the Housing Authority to
evict him, and that all defendants acted out of discriminatory motives.

       We review dismissals on the pleadings de novo. Tucker v. City of Chicago, 907 F.3d
487, 491 (7th Cir. 2018). Though the district court did not explain the basis of its ruling
in much detail, we agree that Pittman’s complaint suffered from a fatal combination of
jurisdictional and pleading defects. When amending would be futile, we may affirm
dismissals on the pleadings “on any ground contained in the record.” Ewell v. Toney,
853 F.3d 911, 919 (7th Cir. 2017).

       First, there is no federal subject-matter jurisdiction over Pittman’s claims for
injuries caused by the state court judgment in the eviction proceedings. See Bauer v.
Koester, 951 F.3d 863, 866 (7th Cir. 2020); see also D.C. Court of Appeals v. Feldman, 460 U.S.
462 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923). This covers the majority of his
claims because it was the state court that caused his primary injury: the eviction and its
collateral effects. A state court’s failure to remedy an injury independent of the
proceedings is a different story, so the alleged discrimination preceding, and outside of,
the eviction is actionable. Iqbal v. Patel, 780 F.3d 728, 730 (7th Cir. 2015).

        Pittman’s claims against Nicor were also not properly before the court because,
no matter its alleged motive, its failure to restore his cooking gas service forms the basis
of the claims. And under the Public Utilities Act, 220 ILL. COMP. STAT. ANN. 5/4-101, the
Illinois Commerce Commission has exclusive jurisdiction over rate- and service-related
disputes. Pittman has already complained to the ICC (complaint 2018-07503), and that
agency’s decisions must be appealed in state courts. See State ex rel. Pusateri v. Peoples
Gas Light & Coke Co., 21 N.E.3d 437, 442–43 (Ill. 2014). We say no more about Nicor.

       Any potential federal claim against Viamonte or the Housing Authority (and
their employees) that might fall outside the jurisdictional bars also was properly
No. 20-1107                                                                      Page 4

dismissed under Federal Rule of Civil Procedure 12(b)(6). Even if Viamonte, a private
entity, were understood to be a state actor by virtue of accepting vouchers, it could be
liable under § 1983 only if it had a “corporate policy or widespread practice or custom”
of discrimination, which Pittman has not alleged. See Howell v. Wexford Health Sources,
Inc., 987 F.3d 647, 652 (7th Cir. 2021) (citing Monell v. Dep't of Social Servs., 436 U.S. 658,
690–91 (1978)). And though he alleges that Viamonte “reached an understanding” with
the Housing Authority, a state actor, to deny his constitutional rights, those allegations
are too flimsy to subject Viamonte to liability under § 1983. Wilson v. Warren Cnty., Ill.,
830 F.3d 464, 468 (7th Cir. 2016) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158
(1970)).

        For the same reason, Pittman does not state a claim for conspiracy under
42 U.S.C. § 1985(3); his allegations are conclusory and speculative. Pittman posits that
the defendants met and coordinated his gas shut-off and eviction because of his race.
He attempts to support the claim by referring to notifications sent by employees of
Nicor, Viamonte, and the Housing Authority regarding changes in his utilities, housing,
and voucher statuses. These routine actions, which followed Viamonte’s decision to
stop accepting Section 8 vouchers from anyone, do not amount to acts in furtherance of
a conspiracy and do not support an inference of racial animus. See McCurry v. Kenco
Logistics Servs., LLC, 942 F.3d 783, 790 (7th Cir. 2019) (civil rights conspiracy requires an
overt act and discriminatory motive).

       Any claim under § 1981 also fails. Section 1983 is the “exclusive remedy” against
state actors that conspire with private actors to violate civil rights, so the Housing
Authority is not subject to liability. See Campbell v. Forest Pres. Dist. of Cook Cnty.,
752 F.3d 665, 671 (7th Cir. 2014) And while § 1981 does reach private discrimination, we
can discern no claim against Viamonte that is not jurisdictionally barred, as previously
discussed, or otherwise insufficient. Specifically, Pittman’s assertion that in the year
before his eviction, Viamonte “knew” that flooding and mildew made his apartment
unlivable falls short of the statutory requirement of intentional discrimination.
See Dandy v. United Parcel Serv., Inc., 388 F.3d 263, 272 (7th Cir. 2004). And for much the
same reason, to the extent that Pittman alleges that Viamonte violated the Fair Housing
Amendments Act of 1988, 42 U.S.C. § 3604(b), by neglecting to maintain his apartment
because of his race, this claim also fails. The allegations in his complaint do not
plausibly suggest that the neglect of his unit was “intentionally done to discriminate.”
See Bloch v. Frischholz, 587 F.3d 771, 780, 783 (7th Cir. 2009) (en banc).
No. 20-1107                                                                    Page 5

       We have also considered whether Pittman might have stated a disability
discrimination claim under the Fair Housing Amendments Act of 1988, 42 U.S.C.
§ 3604(b), or the Rehabilitation Act. 29 U.S.C. § 794(a). See Valencia v. City of Springfield,
883 F.3d 959, 967 (7th Cir. 2018) (the inquiry is the same for both statutes). Crucially,
Pittman’s filings do not answer the threshold question of what disability he has, other
than to say it was “visible,” or what accommodations he requested that Viamonte failed
to provide. See Wilson, 830 F.3d at 467 (plaintiff must allege discrimination occurred
because of the disability).

        Having dismissed all federal claims, the district court also properly declined to
exercise supplemental jurisdiction under 28 U.S.C. § 1367 over Pittman’s claims under
state law, Wilson v. Price, 624 F.3d 389, 395 (7th Cir. 2010), and they remain open to suit
in state court. Independent jurisdiction over defendant Oscar Peretta was at least
theoretically possible based on diversity of citizenship (Pittman identified him as
“residing” in Indiana but did not allege where he was domiciled), but allegations about
Peretta were so sparse that the district court was not obligated to inquire further. With
the clarification that the dismissal of the state-law claims is without prejudice, the
judgment is

                                                                               AFFIRMED.